                 Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 1 of 8




 1   Robin L. Haynes, ISB #8425
 2   GIANTlegal PLLC
 3   304 W. Pacific Ave., Ste. 210
     Spokane, WA 99201
 4   P: (509) 596-1426
 5   F: (509) 753-7226
 6   robin@giantlegal.net
 7   Attorneys for Plaintiff
 8
 9
                               IN THE UNITED STATES DISTRICT COURT
10
                                    FOR THE DISTRICT OF IDAHO
11
12   FRED D. HERMANN, an Idaho Resident,                      No.
13
14          Plaintiff,                                        COMPLAINT
15
      v.
16
17   STIMSON LUMBER COMPANY, an Oregon
18   Corporation doing business in the State of
     Idaho,
19
20          Defendant.
21
22
            COMES NOW Plaintiff Fred D. Hermann (hereafter, “Plaintiff” or “Hermann”), by and
23
24   through his counsel of record GIANTlegal PLLC, and hereby alleges and complains against
25
     Defendant Stimson Lumber Company (“Defendant” or “Stimson”), as follows:
26
27                               PARTIES, JURISDICTION, AND VENUE
28
            1.        Plaintiff is an individual who at all times relevant hereto was a resident of Kootenai
29
30   County, Idaho.
31



     COMPLAINT: 1
                 Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 2 of 8




 1          2.      Defendant Stimson was at all times relevant hereto, and presently is, an Oregon
 2
 3   Corporation. Stimson is also an actively registered corporation in the State of Idaho. Stimson’s
 4   registered agent is located in Boise, Ada County, Idaho. Stimson operates a lumber mill in
 5
 6   Plummer, Benewah County, Idaho. Plaintiff worked exclusively for Stimson at the Plummer Mill.
 7          3.      Venue is proper in this Court pursuant to 28 U.S.C. §§1391(b)(1) & (2) because
 8
 9   Stimson’s Plummer location is believed to be its principal place of business in the State of Idaho
10
     and because the actions alleged herein all occurred in Plummer, Benewah County, Idaho.
11
12          4.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, as the chief
13
     complaint arises under the Age Discrimination in Employment Act (“ADEA”) of 1967, 29 U.S.C.
14
15   §623(a)(1).
16
                                          RELEVANT FACTS
17
18          5.      On August 25, 2016, Hermann was hired by Stimson to work in its Plummer mill.
19
     At the time of hire, Hermann was 49 years old.
20
21          6.      Hermann successfully completed his ninety (90) day probationary period at
22
23   Stimson and received his first of several pay raises while employed at the mill. Hermann’s direct
24   supervisor for his time at the Plummer mill was Rusty Higbee (“Higbee”). Hermann never received
25
26   a performance evaluation during the course of his employment. Hermann was never disciplined in
27
     any way during the course of his employment until his termination.
28
29          7.      Hermann was a bit of an outsider at the mill. The majority of the other employees
30
     had grown up or worked together at other locations and had close relationships. Hermann got along
31



     COMPLAINT: 2
                 Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 3 of 8




 1   with the majority of his co-workers, and he often carpooled with other employees included P.J.
 2
 3   Orsburn (“Orsburn”), Perry O’Brien (“O’Brien”), and Noah Loibl (“Loibl”).
 4          8.      On or about July 24, 2017, Orsburn complained to Higbee that Hermann had been
 5
 6   making sexual gestures towards him and others, including Loibl. Loibl did not make a complaint
 7   and did not acknowledge the validity of Orsburn’s complaint. On or about July 27, 2017, Higbee
 8
 9   interviewed Hermann about the complaints. Stimson employee Jared Brockett (“Brockett”) was
10
     also in attendance for Hermann’s interview. Hermann denied and still denies the allegations, and
11
12   he raised the issue that O’Brien may have been targeting him and may have compelled Orsburn to
13
     make the complaint.
14
15          9.      On or about July 27, 2017, Higbee and Stimson employee Bryan Taylor (“Taylor”)
16
     interviewed O’Brien who alleged that Hermann regularly made sexually jokes to Loibl and
17
18   Orsburn. O’Brien also said that the other “guys” at the mill joke around in a sexual manner or in
19
     such a way that could be construed as a violation of Stimson’s policies. No women worked at the
20
21   Plummer mill during Hermann’s entire term of employment at Stimson.
22
23          10.     On that same date, Brockett and Higbee interviewed Loibl who denied the claims
24   and stated words to the effect that no one had exposed themselves to anyone – including him and
25
26   Orsburn. He admitted that other employees at the mill “talk pretty bad.” Loibl made clear that he
27
     had no recollection of Hermann doing anything in appropriate to him. Brockett and Higbee then
28
29   interviewed employee Wade Pankrantz (“Pankrantz”), who admitted he had heard some of the
30
     allegations but had never seen or heard Hermann engage in any of the alleged conduct. Employee
31



     COMPLAINT: 3
               Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 4 of 8




 1   Tim Sevey (“Sevey”), interviewed by Higbee on that same date, concurred with Pankrantz. Sevey
 2
 3   made clear that both Loibl and Orsburn engaged in the same behaviors Hermann was accused of
 4   by Orsburn.
 5
 6          11.     Higbee and Taylor also interviewed employee Curtis Hammond (“Hammond”) on
 7   July 27, 2017. Hammond said he had heard that both Loibl and Hermann had engaged in the
 8
 9   alleged act of exposing themselves, but he was not aware of whether Orsburn had participated.
10
     Hammond added that people needed to “grow up.” Following this interview, Higbee again asked
11
12   Orsburn if Hermann had exposed himself to him. Orsburn said yes, but he also admitted that he
13
     had “not intentionally” exposed himself to Hermann.
14
15          12.     Higbee himself was interviewed by human resources personnel for Stimson. Higbee
16
     admitted that Orsburn had engaged in the same behaviors that Hermann had been accused of, and
17
18   that he “talked with PJ about his performance. …[Higbee] told him [Orsburn] needed to quick (sic)
19
     joking about and focus on his work.” Higbee admitted to knowing about the joking and comments
20
21   among the employees prior to Orsburn’s complaint. Higbee further admitted that he knew that
22
23   O’Brien thought Hermann was “odd.” Higbee made it clear that Hermann “gets his work done,”
24   but added that Hermann is “definitely different.”
25
26          13.     On August 11, 2017, Stimson terminated Hermann for his alleged conduct, despite
27
     having merely talked to Orsburn for the same alleged conduct. Hermann denied and still denies he
28
29   exposed himself to anyone. Orsburn is or was in his early 20s at the time of his conduct – more
30
     than twenty (20) years younger than Hermann.
31



     COMPLAINT: 4
               Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 5 of 8




 1          14.     Hermann filed a Charge of Discrimination with the Idaho Human Rights
 2
 3   Commission and the EEOC on June 6, 2018, within the statutory period. The IHRC dismissed
 4   Hermann’s complaint and issued a Right to sue letter dated July 31, 2018. The EEOC issued a
 5
 6   Right to Sue letter with a date mailed of “August 21, 2018” for Hermann. This suit is timely filed
 7   under federal law.
 8
 9          15.     Hermann was not able to find employment in the region until October 2018, due to
10
     Stimson’s large presence in the region.
11
12                                  FIRST CAUSE OF ACTION
13                        AGE DISCRIMINATION (ADEA, 29 U.S.C. §623(a)(1))
14          16.     Hermann realleges the preceding paragraphs as if fully set forth herein.
15
16          17.     Hermann is and was at all times relevant hereto over the age of forty (40). Orsburn,
17
     a man in his early 20’s, reported that Hermann engaged in inappropriate sexual joking, including,
18
19   but not limited to, exposing himself to Orsburn and Loibl, another man in his 20s. Loibl denied the
20
     accusations. Loibl and several other Stimson employees admitted that sexual joking and other
21
22   inappropriate comments were the norm at the Plummer mill. Loibl and other employees, including
23
     supervisor Higbee, admitted that Orsburn himself engaged in the same or similar conduct that
24
25   Hermann was accused of by Orsburn.
26
            18.     After a set of interviews and an investigation, Hermann was terminated. He had
27
28   otherwise been performing his job well, wholeheartedly denied the allegations, and had not been
29
30   reviewed during his year of employment. He had received a few pay raises during that time.
31



     COMPLAINT: 5
                Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 6 of 8




 1           19.     Orsburn, a man more than 20 years younger than Hermann, was only “talked to”
 2
 3   about the same or similar conduct as Hermann. Hermann, due to his age and being “different” was
 4   not treated the same way as someone significantly younger than him. Stimson engaged in unlawful
 5
 6   age discrimination by disciplining him in a different way than a younger employee who was not a
 7   member of a protected class.
 8
 9           14.     As a direct and proximate result of Stimson’s unlawful age discrimination,
10
     Hermann has suffered lost wages, lost benefits, emotional distress, and other damages in an amount
11
12   to be proven at trial.
13
                                 SECOND CAUSE OF ACTION
14                      STATE AGE DISCRIMINATION (I.C. §67-5901, et seq.)
15
16           15.     Hermann realleges the preceding paragraphs as if fully set forth herein.
17
             16.     Hermann is and was at all times relevant hereto over the age of forty (40). Orsburn,
18
19   a man in his early 20’s, reported that Hermann engaged in inappropriate sexual joking, including,
20
     but not limited to, exposing himself to Orsburn and Loibl, another man in his 20s. Loibl denied the
21
22   accusations. Loibl and several other Stimson employees admitted that sexual joking and other
23
     inappropriate comments were the norm at the Plummer mill. Loibl and other employees, including
24
25   supervisor Higbee, admitted that Orsburn himself engaged in the same or similar conduct that
26
     Hermann was accused of by Orsburn.
27
28           17.     After a set of interviews and an investigation, Hermann was terminated. He had
29
30   otherwise been performing his job well, wholeheartedly denied the allegations, and had not been
31   reviewed during his year of employment. He had received a few pay raises during that time.



     COMPLAINT: 6
                Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 7 of 8




 1           18.      Orsburn, a man more than 20 years younger than Hermann, was only “talked to”
 2
 3   about the same or similar conduct as Hermann. Hermann, due to his age and being “different” was
 4   not treated the same way as someone significantly younger than him. Stimson engaged in unlawful
 5
 6   age discrimination by disciplining him in a different way than a younger employee who was not a
 7   member of a protected class.
 8
 9           19.      As a direct and proximate result of Stimson’s unlawful age discrimination,
10
     Hermann has suffered lost wages, lost benefits, emotional distress, and other damages in an amount
11
12   to be proven at trial.
13
                                          PRAYER FOR RELIEF
14
15           WHEREFORE, Plaintiff Fred Hermann requests the following relief:
16
             20.      Damages, including back and front pay; lost benefits, and out of pocket expenses,
17
18   and any other damages in an amount to be proven at trial.
19
             21.      Pre- and post-judgment interest.
20
21           22.      A name clearing and removal of his “termination” status from his Stimson
22
23   personnel files.
24           23.      Costs and attorneys’ fees pursuant to applicable statute or as equity requires,
25
26   including, but not limited to, 29 U.S.C. §626(b).
27
             24.      Punitive damages for pursuant to Idaho Code §67-5908.
28
29           25.      All other relief that this Court deems reasonable, necessary, and just sounding in
30
     law or equity.
31



     COMPLAINT: 7
             Case 2:18-cv-00462-DCN Document 1 Filed 10/21/18 Page 8 of 8




 1         DATED this 21st day of October 2018.
 2
 3                                           GIANTlegal PLLC
 4
 5
                                             s/ Robin L. Haynes
 6                                           Robin L. Haynes, ISB #8425
 7                                           Attorneys for Plaintiff
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31



     COMPLAINT: 8
